              Case 0:21-cv-00125-SWS Document 53 Filed 09/03/21 Page 1 of 2




Chad S. Caby, WSB# 7-5457
1601 19th St., Ste. 1000
LEWIS ROCA ROTHGERBER CHRISTIE LLP
Denver, CO 80202
Tel:    (303) 628-9583
Fax:    (303) 623-9222
Email: ccaby@lewisroca.com

Counsel for Central Bank & Trust

                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF WYOMING

RIA R SQUARED, INC.,                              )
a Delaware corporation,                           )
                                                  )
         Plaintiff,                               )
                                                  )
v.
                                                  )       Civil Action No. 21-CV-125-S
                                                  )
PAUL D. MCCOWN,                                   )
MCCOWN ENTERPRISES, LLC,                          )
                                                  )
                                                  )
         Defendants.                              )


                      NOTICE OF WITHDRAWAL OF MOTION TO QUASH
                             SUBPOENA WITHOUT PREJUDICE


         Non-Party Central Bank & Trust (“CB&T”), by and through its undersigned counsel Lewis

Roca Rothgerber Christie LLP, and pursuant to FED. R. CIV. P. 45(d), hereby submits its Notice

of Withdrawal of Motion to Quash Subpoena Without Prejudice (the “Notice”), and states as

follows.

         1.       On July 29, 2021, Plaintiff in the above-captioned civil action served on CB&T its

Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in

a Civil Action (the “Subpoena”).

         2.       On August 10, 2021, CB&T filed its Motion to Quash Subpoena (Docket No. 34).


115446601.1
              Case 0:21-cv-00125-SWS Document 53 Filed 09/03/21 Page 2 of 2




         3.       Since filing its Motion to Quash Subpoena, Plaintiff’s counsel and undersigned

counsel have conferred and determined that as of September 3, 2021, the Plaintiff has withdrawn

its Subpoena without prejudice to serving another subpoena if necessary.

         4.       Accordingly, in light of the Subpoena being withdrawn, CB&T respectfully

provides notice of its withdrawal of its Motion to Quash Subpoena without prejudice to CB&T re-

filing its Motion to Quash Subpoena if necessary.

         Respectfully submitted this 3rd day of September, 2021.

                                              LEWIS ROCA ROTHGERBER CHRISTIE LLP

                                              /s/ Chad S. Caby
                                              Chad S. Caby, 7-5457
                                              1601 19th St., Ste. 1000
                                              Denver, CO 80202
                                              Tel:     (303) 623-9000
                                              Fax:     (303) 623-9222
                                              Email: ccaby@lewisroca.com

                                              Counsel for Central Bank & Trust

                                  CERTIFICATE OF SERVICE

     I hereby certify that on September 3, 2021 a true and correct copy of the foregoing
NOTICE OF WITHDRAWAL OF MOTION TO QUASH SUBPOENA WITHOUT
PREJUDICE was electronically filed and served via CM/ECF to the following:

Stuart R. Day, Esq.                               Steven R. Popofsky, Esq.
Ryan J. Schwartz, Esq.                            Pamela A. Frederick, Esq.
Ryan L. Ford, Esq.                                KLEINBERG, KAPLAN, WOLFF & COHEN, P.C.
WILLIAMS, PORTER, DAY & NEVILLE, P.C.             500 Fifth Avenue
PO Box 10700                                      New York, New York 10110
Casper, Wyoming 82602                             SPopofsky@kkwc.com
sday@wpdn.net                                     PFrederick@kkwc.com
rschwartz@wpdn.net
rford@wpdn.net

Matthew Schneider
Honigman, LLP
5335 Wisconsin Ave., NW, #440
Washington, District of Columbia 20015            s/ Jennifer Eastin
mschneider@honigan.com                            Of LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                                 2
115446601.1
